DETAILED ACTION   
 
1.	The Office Action is in response to Application 16702969 filed on 12/04/2019. Claims 1-20 are pending.       

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 12/04/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

17 and its dependent claim 18-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  

Regarding Claim 17, it recites limitations of “the subsampling” in “…store the subsampling for a portion of the adaptively subsampled look-up table”. It is not clear which subsampling it refers, since there are multiple subsampling in: “subsample the each of the plurality of patches at a subsampling, and create a adaptively subsampled look-up table based on the subsampling” and “subsample the each of the plurality of sub-patches at an adaptive subsampling, and update the adaptively subsampled look-up table based on the subsampling”  Thus the scope of the claim and its dependent claims 18-20 are unclear.

				
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
        

s 1-7, 9-15 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over IRISAWA et al. (US 20120044369)  and in view of  Capello et al. (US 4876726).
 
	Regarding claim 1, IRISAWA teaches a camera system comprising (fig. 1): a memory (fig. 1, component 112/113, RAM/ROM) to store an adaptively subsampled look-up table (paragraph 0202, …, the color pixel selecting unit 211 extracts a sub-sample image of the process target color indicated by the current variable c from the correction target image signal; which is an adaptively subsampled look-up table );  
	a camera to capture an image (fig. 1; paragraph 0021, … FIG. 1 is diagram illustrating an example of a configuration of a video camera), wherein the captured image is distorted based on varying distortions within an optical system of the camera (fig. 13, component 210, concentric aberration correcting unit; paragraph 0002, … light passing through a lens causes chromatic 
aberration of magnification.  The chromatic aberration of magnification occurs due to difference in image magnification for each color of light, which is caused because the refractive index of a lens is different according to the wavelength of light… paragraph 0168, … to perform an image signal process for correction of chromatic aberration of magnification);  
	and a processor (fig. 1, CPU 111) to communicate with the memory and with the camera (as shown in fig. 1), the processor configured to: 
	receive the captured image from the camera (as shown in fig. 1; the captured image is received from 120);  
	correct the distorted captured image based on the adaptively subsampled look-up 
table to create a correct image (fig. 16-17; paragraph 0212, … The pixel value correcting unit 215 receives an input of the sub-sample image based on any process target color of R and B 
table to create a correct image);  
	and provide the corrected image (fig. 17, step S936; paragraph 0212, The pixel value correcting unit 215 receives an input of the sub-sample image… rewriting the pixel values as described above is corrected);  
	and execute an operation based on the corrected image (fig. 17, step S937, S938). 
	It is noticed that IRISAWA does not disclose explicitly of wherein the adaptively subsampled look-up table includes different levels of subsampling within different portions of the adaptively subsampled look-up table.
	Capello disclose of the adaptively subsampled look-up table includes different levels of subsampling within different portions of the adaptively subsampled look-up table (as shown in fig. 6; also suggested in column 13, line 54-65,  … The gray level subsampling circuitry 110 selectively stores the intensity value for the image pixels 290 from the camera from each 16th column and 12th row as is illustrated in FIG. 6, with these image pixels 290 constituting an image centering subsample map.  The intensity values in these image centering subsample map pixels 290 are passed to the microprocessor 114.  The microprocessor sums the values for each of the rows and for each of the columns.  A histogram of the subsampled pixel data is then generated by the microprocessor 114 to show the distribution of the number of pixels 290 having  The memory stores an adaptively subsampled look-up table.  The adaptively subsampled look-up includes varying levels of subsampling across the adaptively subsampled look-up table; which means the adaptively subsampled look-up table includes different levels of subsampling within different portions of the adaptively subsampled look-up table ).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the adaptively subsampled look-up table includes different levels of subsampling within different portions of the adaptively subsampled look-up table as taught by Capello as a modification to the camera system of IRISAWA for the benefit of that converts the pixel intensity data received from the camera to a new intensity value (column 10, line 65-68).

	Regarding claim 9, IRISAWA teaches a method comprising (fig. 16-17): 
storing, in a memory (fig. 1, component 112/113, RAM/ROM) of a camera system (fig. 1) an adaptively subsampled look-up table (paragraph 0202, …, the color pixel selecting unit 211 extracts a sub-sample image of the process target color indicated by the current variable c from the correction target image signal; which is an adaptively subsampled look-up table);  
	capturing, by a camera of the camera system (fig. 1; paragraph 0021, … FIG. 1 is diagram illustrating an example of a configuration of a video camera), wherein the captured image is distorted based on varying distortions within an optical system of the camera (fig. 13, component 210, concentric aberration correcting unit; paragraph 0002, … light passing through a lens causes chromatic aberration of magnification.  The chromatic aberration of magnification occurs due to difference in image magnification for each color of light, which is caused because 
	receiving, by a processor (fig. 1, CPU 111)  of the camera system, the captured image from the camera (as shown in fig. 1; the captured image is received from 120);  
	correct the distorted captured image based on the adaptively subsampled look-up 
table to create a correct image (fig. 16-17; paragraph 0212, … The pixel value correcting unit 215 receives an input of the sub-sample image based on any process target color of R and B represented by the current variable c from the color pixel selecting unit 211.  The pixel values of the pixels constituting the sub-sample image are rewritten by the correction pixel value V set for the pixels (Step S936).  The chromatic aberration of magnification of the signal of the sub-sample image obtained by rewriting the pixel values as described above is corrected, and is the signal component corresponding to R or B in the aberration correction image signal; which means correct the distorted captured image based on the adaptively subsampled look-up 
table to create a correct image);  
	and provide the corrected image (fig. 17, step S936; paragraph 0212, The pixel value correcting unit 215 receives an input of the sub-sample image… rewriting the pixel values as described above is corrected);  
	and execute an operation based on the corrected image (fig. 17, step S937, S938). 
	It is noticed that IRISAWA does not disclose explicitly of wherein the adaptively subsampled look-up table includes different levels of subsampling within different portions of the adaptively subsampled look-up table.
	Capello disclose of the adaptively subsampled look-up table includes different levels of subsampling within different portions of the adaptively subsampled look-up table (as shown in  The memory stores an adaptively subsampled look-up table.  The adaptively subsampled look-up includes varying levels of subsampling across the adaptively subsampled look-up table; which means the adaptively subsampled look-up table includes different levels of subsampling within different portions of the adaptively subsampled look-up table ).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the adaptively subsampled look-up table includes different levels of subsampling within different portions of the adaptively subsampled look-up table as taught by Capello as a modification to the method of IRISAWA for the benefit of that converts the pixel intensity data received from the camera to a new intensity value (column 10, line 65-68).

	Regarding claim 2, the combination of IRISAWA and Capello teaches the limitations of claim 1 as discussed above, In addition, IRISAWA further discloses that a display device to communicate with the processor (fig. 1, component 106), the display device to: receive the 
	
	Regarding claim 3, the combination of IRISAWA and Capello teaches the limitations of claim 1 as discussed above, In addition, IRISAWA further discloses that the varying levels of subsampling within different portions of the adaptively subsampled look-up table are based 
on the varying distortions within the optical system of the camera (paragraph 0002, … light passing through a lens causes chromatic aberration of magnification.  The chromatic aberration of magnification occurs due to difference in image magnification for each color of light, which is 
caused because the refractive index of a lens is different according to the wavelength of light…; paragraph 0202, … the color pixel selecting unit 211 extracts a sub-sample image of the process target color indicated by the current variable c from the correction target image signal).
	
	Regarding claim 4, the combination of IRISAWA and Capello teaches the limitations of claim 1 as discussed above, In addition, Capello further discloses that the adaptively subsampled look-up table includes data to indicate a level of subsampling within different portions of the adaptively subsampled look-up table (as shown in fig. 3, in column 13, line 54-65,  … The gray level subsampling circuitry 110 selectively stores the intensity value for the image pixels 290 from the camera from each 16th column and 12th row as is illustrated in FIG. 6, with these image pixels 290 constituting an image centering subsample map.  The intensity values in these image centering subsample map pixels 290 are passed to the microprocessor 114.  The microprocessor sums the values for each of the rows and for each of the columns.  A histogram  The memory stores an adaptively subsampled look-up table.  The adaptively subsampled look-up includes varying levels of subsampling across the adaptively subsampled look-up table).
	The motivation of combination is the same as in claim 1’s rejection.

	Regarding claim 5, the combination of IRISAWA and Capello teaches the limitations of claim 1 as discussed above, In addition, IRISAWA further discloses that receive the adaptively subsampled look-up table from a calibration system (paragraph 0202, …, the color pixel selecting unit 211 extracts a sub-sample image of the process target color indicated by the current variable c from the correction target image signal), and to store the adaptively subsampled look-up table in the memory during a calibration of the camera system (fig. 16, step S926; in which, fig. 16-17 is a calibration process). 

	Regarding claim 6, the combination of IRISAWA and Capello teaches the limitations of claim 1 as discussed above, In addition, IRISAWA further discloses that the adaptively subsampled look-up table is created by an offline calibration system (as shown in fig. 14, it is an offline calibration system and the subsampled look-up table is created in fig. 16, step S926).

	Regarding claim 7, the combination of IRISAWA and Capello teaches the limitations of claim 1 as discussed above, In addition, IRISAWA further discloses that the operation is a safety function (fig. 17, step S937 and S938 is interpreted as a safety function).

	Regarding claim 10, the combination of IRISAWA and Capello teaches the limitations of claim 9 as discussed above, In addition, IRISAWA further discloses that a display device to 
	
	Regarding claim 11, the combination of IRISAWA and Capello teaches the limitations of claim 9 as discussed above, In addition, IRISAWA further discloses that the varying levels of subsampling within different portions of the adaptively subsampled look-up table are based 
on the varying distortions within the optical system of the camera (paragraph 0002, … light passing through a lens causes chromatic aberration of magnification.  The chromatic aberration of magnification occurs due to difference in image magnification for each color of light, which is 
caused because the refractive index of a lens is different according to the wavelength of light…; paragraph 0202, … the color pixel selecting unit 211 extracts a sub-sample image of the process target color indicated by the current variable c from the correction target image signal).
	
	Regarding claim 12, the combination of IRISAWA and Capello teaches the limitations of claim 9 as discussed above, In addition, Capello further discloses that the adaptively subsampled look-up table includes data to indicate a level of subsampling within different portions of the adaptively subsampled look-up table (as shown in fig. 3, in column 13, line 54-65,  … The gray level subsampling circuitry 110 selectively stores the intensity value for the image pixels 290 from the camera from each 16th column and 12th row as is illustrated in FIG. 6, with these image pixels 290 constituting an image centering subsample map.  The intensity values in these image centering subsample map pixels 290 are passed to the microprocessor 114.  The microprocessor sums the values for each of the rows and for each of the columns.  A histogram  The memory stores an adaptively subsampled look-up table.  The adaptively subsampled look-up includes varying levels of subsampling across the adaptively subsampled look-up table).
	The motivation of combination is the same as in claim 9’s rejection.

	Regarding claim 13, the combination of IRISAWA and Capello teaches the limitations of claim 9 as discussed above, In addition, IRISAWA further discloses that receive the adaptively subsampled look-up table from a calibration system (paragraph 0202, …, the color pixel selecting unit 211 extracts a sub-sample image of the process target color indicated by the current variable c from the correction target image signal), and to store the adaptively subsampled look-up table in the memory during a calibration of the camera system (fig. 16, step S926; in which, fig. 16-17 is a calibration process). 

	Regarding claim 14, the combination of IRISAWA and Capello teaches the limitations of claim 9 as discussed above, In addition, IRISAWA further discloses that the adaptively subsampled look-up table is created by an offline calibration system (as shown in fig. 14, it is an offline calibration system and the subsampled look-up table is created in fig. 16, step S926).

	Regarding claim 15, the combination of IRISAWA and Capello teaches the limitations of claim 9 as discussed above, In addition, IRISAWA further discloses that the operation is a safety function (fig. 17, step S937 and S938 is interpreted as a safety function).

s 8, 16  are rejected are rejected under 35 U.S.C. 103 as being unpatentable over IRISAWA et al. (US 20120044369)  and in view of  Capello et al. (US 4876726) and further in view of  Berberian et al. (US 20140160244).

	Regarding claim 8, the combination of IRISAWA and Capello teaches the limitations of claim 1 as discussed above,
	It is noticed that the combination of IRISAWA and Capello does not disclose explicitly of the safety function is selected from a group including automatic braking, automatic steering, and a warning.
	Berberian disclose of the safety function is selected from a group including automatic braking, automatic steering, and a warning (paragraph 0036,  … If imaged portions 409 include an object which is an obstacle to the motion of vehicle 18 a warning may be issued to the driver of vehicle 18 in step 417, or collision avoidance may be initiated by providing a control feature of host vehicle 18 such as automatic breaking or steering of host vehicle 18 to avoid the obstacle found in decision block 415).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the safety function is selected from a group including automatic braking, automatic steering, and a warning as a modification to the camera for the benefit of that have practical application such as to avoid the obstacle found (Berberian. paragraph 0036).

	Regarding claim 16, the combination of IRISAWA and Capello teaches the limitations of claim 9 as discussed above,

	Berberian disclose of the safety function is selected from a group including automatic braking, automatic steering, and a warning (paragraph 0036,  … If imaged portions 409 include an object which is an obstacle to the motion of vehicle 18 a warning may be issued to the driver of vehicle 18 in step 417, or collision avoidance may be initiated by providing a control feature of host vehicle 18 such as automatic breaking or steering of host vehicle 18 to avoid the obstacle found in decision block 415).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the safety function is selected from a group including automatic braking, automatic steering, and a warning as a modification to the method for the benefit of that have practical application such as to avoid the obstacle found (Berberian. paragraph 0036).
 
8. 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
9.				Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on M - F, alternative, 7:30am-5:00pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZAIHAN JIANG/                                                                                                                                                                                                        Primary Examiner, Art Unit 2423